Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to applicant’s response filed on 05/24/2021 to a Requirement for Election/Restriction mailed on 03/22/2021 for Application #16/288,542 filed on  02/28/2019 in which claims 1-20 are pending, Claims 9-19 are withdrawn from consideration due to restriction election.

Status of Claims
Claims 1-20 are pending, of which Claim 1 is rejected under 35 U.S.C. 102, Claims 2-3 are rejected under 35 U.S.C. 103, Claims 9-19 are withdrawn from consideration due to restriction election.  Claims 4-8, 20 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the 

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jeong US Patent Application Publication No. 2004/0257849.

Regarding Claim 1, Jeong discloses:
A memory system in an integrated circuit, the memory system comprising [(Jeong Par 10 Lines 1-6; Par 40 Lines 3-8) where Jeong teaches a magnetic tunnel junction memory system in an integrated circuit or chip package].
multiple magnetic tunnel junction (MTJ) structures, each MTJ structure having a first magnetic layer a second magnetic layer and a tunnel barrier there between and storing a logic value according to a resistive state [(Jeong Abstract Lines 11-14; Par 10 Lines 1-6; Par 37 Lines 1-14; Figure 4) where Jeong teaches multiple magnetic tunnel junction (MTJ) memory structures with multiple layers, including a first magnetic layer and a second magnetic layer with a tunnel barrier in between the magnetic layers and which stores a logic value according to a resistive state];
a selection switch device associated with a respective MTJ structure, each respective switch for selecting one of said multiple MTJ structures at a time [(Jeong Par 42 Lines 1-13; Par 43 Lines 1-5; Figure 5) where Jeong teaches selection switch devices made up of MOS-FET transistors utilized to select a specific one of multiple MJT structures, one at a time, each storing a binary value]; and
an output circuit for sensing said resistive state of a selected MTJ structure, said output circuit having a selectable input reference resistance value according to a selected first reference resistance value or a second reference resistance value, and outputting a first logic value of said selected MTJ structure responsive to a resistive state of said MTJ structure and a selected first resistance reference level, or alternatively outputting a second logic value of said selected MTJ structure responsive to the resistive state of said MTJ structure and a selected second resistance reference level [(Jeong Par 42 Lines 1-13; Par 43 Lines 1-5; Figure 5; Par 12 Lines 1-3) where Jeong teaches selection switch devices made up of MOS-FET transistors utilized to select a specific one of multiple MJT structures, one at a time, each storing a binary value, thereby providing a connection to an output circuit measuring a selected memory .  It is important to note, than since the above underlined limitations in this claim paragraph of "or a second reference resistance value” and “or alternatively outputting a second logic value of said selected MTJ structure responsive to the resistive state of said MTJ structure and a selected second resistance reference level” are claimed as alternative limitations using OR not AND, it is not necessary for the examiner to point out where these alternative limitations are described in the prior art in order to fully reject this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US Patent Application Publication No. 2004/0257849 in view of Annunziata et al. US Patent No. 9,495,627.  Annunziata et al. is provided by the applicant in applicant’s IDS of 02/28/2019.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, Jeong discloses:
The memory system according to Claim 1, further comprising:

Jeong does not appear to explicitly disclose:
a bias circuit for applying a selectable bias voltage to a selected MTJ structure, said MTJ structure having a first resistive state dependent upon a first applied voltage bias level.

However, Annunziata et al. discloses:
a bias circuit for applying a selectable bias voltage to a selected MTJ structure, said MTJ structure having a first resistive state dependent upon a first applied voltage bias level [(Annunziata et al. Column 3 Lines 65-67; Column 4 Lines 1-8) where Annunziata et al. teaches a bias circuit that applies a selected bias voltage to a selected MTJ structure, then the reading of resistance data that is unique for the selected MJT structure when the selected bias voltage is applied].

Jeong and Annunziata et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong and the teachings of Annunziata et al. by providing a bias circuit that applies a selected bias voltage to a selected MTJ structure, then the reading of resistance data that is unique for the selected MJT structure when the selected bias voltage is applied as taught by Annunziata et al. in the teaching described by Jeong.
The motivation for doing so would be to increase the usability and flexibility of Jeong by providing a bias circuit that applies a selected bias voltage to a selected MTJ structure, then the reading of resistance data that is unique for the selected MJT structure when the selected bias voltage is applied as taught by Annunziata et al. in the teaching described by Jeong so as to provide a specific voltage and current at an expected resistance value in order to determine if the resistance value matches what is expected.

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 2.  Applicant is directed to the rejection of Claim 2 above.  In addition, the combination of Jeong and Annunziata et al. discloses:
The memory system according to Claim 2, said bias circuit alternatively applying a second bias voltage to a selected MTJ structure, said MTJ resistive state is a second resistive state dependent upon said applied second bias voltage [(Annunziata et al. Column 4 Lines 34-41) where Annunziata et al. teaches a bias circuit that applies a selected bias voltage to an array of selected MTJ structures, then the reading of resistance data for each of the array of selected MJT structures when the selected bias voltage is applied].

Allowable Subject Matter
Claims 4-8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
said output circuit outputting a first logic value for said selected MTJ structure responsive to the second resistive state of said MTJ structure and the selected first resistance reference level, or alternatively outputting a second logic value for said selected MTJ structure responsive to the second resistive state of said MTJ structure and the selected second resistance reference level, wherein said multiple MTJ structures store a public key or a private key, a first logic value determined for a single MTJ structure corresponding to a bit of a stored public key, and a second logic value determined for the single MTJ structure corresponds to a bit of a stored private key, wherein one or more MTJ structures includes a broken MTJ structure having a shorted junction, said broken MTJ structure having a third resistive state, said output circuit having a selectable third reference resistance value corresponding to a resistance value lower than each said selectable first and second reference resistance values, wherein said multiple MTJ structures store multiple private keys, a bit value of each MTJ structure of each private key dependent upon a different combination of said first or second applied bias voltage and one of: said input first reference resistance value, said input second reference resistance value or said third reference resistance value input at said output circuit, wherein said multiple MTJ structures store multiple private keys, a bit value of each MTJ structure of each private key dependent upon a different combination of said first or second applied bias voltage and one of: said input first reference resistance value, said input second reference resistance value or said third reference resistance value input at said output circuit

As recited in dependent Claims 4-8, 20 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katti - US_20070291530: Katti teaches the separation of both read and write access on a magnetic tunnel junction.
Xi et al - US_20100208513: Xi et al teaches magneto resistance cell memory with different read and write paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498